DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the claims filed on June 27, 2022 overcome the 35 USC 112(b) rejections of claim 11. The rejection is withdrawn.
	The amendments to the claims filed on June 27, 2022 overcome the 35 USC 103 rejections of claims 1-12. The rejections are withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, U.S. Pat. 7,921,992 to LaRue discloses a nesting product packaging system, comprising: a product container comprising four sides and a bottom defining a container volume and a strainer insert disposed within the container volume, the strainer insert comprising a horizontally disposed upper insert surface, a perimeter flange, and the strainer insert defining a drainage volume between the strainer insert and the product container bottom, and the strainer insert further comprising a nesting pitch reduction channel, the nesting pitch reduction channel configured to: receive a drain channel bottom of a nested strainer insert and product container pair; and reduce a nesting pitch of the nested strainer insert and product container pair (see Fig. 40).
U.S. Pat. 8,474,610 to Knight discloses a strainer detent formed in at least one of the four sides, the strainer detent comprising a detent sidewall defining a retention angle, the perimeter flange of the strainer insert is coupled to the strainer detent such that the perimeter flange is impeded from uncoupling from the strainer detent by the detent sidewall (see Fig. 3A).
However, neither LaRue nor Knight discloses a strainer insert wherein the perimeter flange substantially coplanar with the horizontally disposed upper insert surface. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LaRue or Knight to have such an arrangement.
Claims 2-13 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733